      Case 1:16-cv-07907-PGG-SLC Document 340 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MEDIA GLOW DIGITAL, LLC and TIMES
 SQUARE LED, LLC,
                                                                        ORDER
                        Plaintiffs,
                                                               16 Civ. 7907 (PGG) (SLC)
              - against -

 PANASONIC CORP. OF NORTH
 AMERICA; ICON ARCHITECTURAL
 GROUP, LLC; ICON ARCHITECTURAL
 GROUP, PLLC; ICON HD, LLC; EARL B.
 LOVELL-S.P. BELCHER, INC., and NY
 LAND SURVEYOR, P.C.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 16, 2021, this Court scheduled a tentative trial date for July 19, 2021.

(Dkt. No. 356) The trial calendar issued by the Clerk’s Office for the third quarter of 2021 lists

three trials for the week of July 19, 2021, in rank order. Only one of the listed trials will actually

proceed. The trials assigned second and third place in line will go forward only if the trial or

trials ahead of them are resolved through a plea, settlement or are adjourned.

               The trial calendar also lists three “alternate” trials for the week of July 19, 2021.

The “alternate” trials are also ranked, and will proceed only if all three cases on the primary list

are resolved. There may be further obstacles to scheduled trials going forward, such as

limitations on the number of jurors who are allowed in the courthouse for jury selection.

               The trial in this case was assigned third place in the list of three “alternate” trials

for the week of July 19, 2021. Given that all five cases that have been accorded greater priority
      Case 1:16-cv-07907-PGG-SLC Document 340 Filed 06/11/21 Page 2 of 2




would have to plead out, settle, or be adjourned in order for trial in the instant matter to proceed,

it appears highly unlikely that the trial in this case can proceed as scheduled. If we are

unexpectedly permitted to proceed, we will likely receive very little advance notice.

               The Court is aware both that this case has been pending for some time, and that

the uncertainty regarding courtroom availability presents practical difficulties for the parties. By

June 17, 2021, the parties will submit a joint letter advising this Court whether they wish to

adjourn the current trial date and, if so, proposing other trial dates in the fourth quarter of 2021

and in the first quarter of 2022.

Dated: New York, New York
       June 11, 2021
